“ Ordered, that the defendant enter into recognizance to the master for 1000L with two sureties for 5001. each, , , ' for keeping the peace towards the complainant (Ins wife$) and that the defendant he enjoined from proceeding at law against any person for receiving or entertaining her. That the estate which devolved to complainant on the death of her brother, be settled by defendant to the use of complainant and her children, and subject to her disposition amongst them; and that the defendant execute the necessary deeds before the master for conveying the same to as trustees, for the purpose aforesaid: That it be referred to the master to examine into the value of the estate which defendant obtained on marriage with complainant, and of the defendant’s estate, and to report thereon: That the complainant have free access to her children; that they be allowed to visit her when she shall desire to see them; and that in case of their sickness, she may have the care of them until their *114recovery: That the parties may apply by petition from time to time for further or other directions; and that all the costs of this suit be paid by the defendant.”*
MARCH. 1785.

 Many members of the bar were dissatisfied with some parts of tills deccee. It was alledged to have trenched too deeply on the marital rights: And as there had been no settlement at tbe time of the marriage, it was supposed to have gone too far in ordering a settlement to the extent, and in the unqualified manner which the decree did; including all the property acquired by the marriage, as well as what descended to the wife on the death of the brother, without making any provision for the husband or his creditors.